Opinion by
Mb,. Justice Fell,
The first assignment of error was withdrawn at the argument. The remaining assignments may be considered under two heads; those that relate to the form of the case stated, and those that raise the question of the defendant’s right to *597retain as fees of bis office the money he received from applicants for liquor licenses.
A case stated should contain a clear statement of the facts agreed upon which give rise to the question presented for decision, and nothing should be left to inference. In deciding the case, the court is confined to the specific facts stated. Whatever is not distinctly and expressly agreed upon will be taken not to exist, and it is error to base a judgment on facts not set forth: Ford v. Buchanan, 111 Pa. 31; Mutchler v. Easton, 148 Pa. 441; Loux v. Fox, 171 Pa. 68. This rale was not violated in this case. The only question for decision was whether the defendant was entitled to retain money paid him as clerk of the courts of Schuylkill county in pursuance of section 3 of the act of July 30, 1897, by persons applying for liquor licenses, or whether this money was an earning of the office and belonged to the county under the act of March 31, 1876. The question put to the court in the last paragraph of the case stated was whether the defendant had “ the right to retain the balance as his special fee in addition to his salary under the act of 1876.” It was wholly unnecessary for the court to inquire whether the act of 1876 was in force in Schuylkill county, and to find the fact that the county contained more than 150,000 inhabitants. That the act of 1876 applied to the defendant was not questioned. It was assumed by the parties, and was a necessary and irresistible inference from the language in the case stated. In Luzerne Co. v. Glennon, 109 Pa. 564, relied on by the appellant, the question was whether the defendant was to be compensated according to the act of 1876. This depended entirely upon the population of the county at the time when he assumed the duties of his office. This was not agreed upon nor admitted, and the whole case turned upon it. The agreement as to the population was argumentatively stated, but the fact was left to be ascertained by inference by the court.
The question of the defendant’s liability was correctly decided. The Act of March 31,1876, P. L. 13, was passed to give effect to section 5 of article 14 of the constitution, which requires that in counties containing over 150,000 inhabitants, all county officers shall be paid by salary. The act provides that all fees received shall belong to the county; that all *598county officers, tbeir deputies and clerks, shall be paid for their services by fixed and specific salaries to be paid from the amounts paid into the county treasury from the office. The fee of 15.00 which the act of July 80, 1897, requires an applicant for a liquor license to pay to the clerk of the court of quarter sessions when he files his petition, is a fee of the office and like all other fees belongs to the county. The reasons assigned by the learned judge of the common pleas in support of his ruling on this subject are so clearly stated and so conclusive that further elaboration is unnecessary.
The judgment is affirmed.